OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of New Jersey, dated July 7, 1992, the respondent was publicly reprimanded for "acting *95with a conflict of interest, for making misrepresentations and for the breach of a fiduciary duty”. The order further directed the respondent to reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.
The respondent agreed to accept service by mail and duly admitted on September 25, 1992, that he had been served in the instant proceeding with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York. The respondent has neither replied to the Grievance Committee’s application nor demanded a hearing.
Accordingly, the respondent is censured for his professional misconduct.
Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that the respondent is hereby censured for his professional misconduct.